Citation Nr: 0107121	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-00 583 	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision, which denied the 
veteran's claim of service connection for PTSD.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran claims service connection for PTSD, and his 
service records show that he has been awarded the Purple 
Heart Medal.  According to the VA examination report of 
August 1999, the examiner noted that the veteran had "some 
symptoms that are a part of the post-traumatic stress 
disorder picture," but the examiner concluded that the 
symptoms were not serious enough to warrant a diagnosis of 
PTSD.  However, the examination report does not include 
references to important details related to the veteran's 
service experiences.  The report, for example, includes no 
references to the veteran's Purple Heart Medal and no 
references to the specific stressors the veteran described in 
his account of his service experiences, such as an incident 
in which he was nearly captured by German soldiers.   For 
these reasons, a new examination is waranted in order to 
assure that the examining physician takes into account the 
veteran's entire record, including the stressors he has 
reported.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, questions as to the applicability of this law must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

Accordingly, this case must be remanded for the following 
additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or a 
statement of medical opinion must read the 
entire remand, to include the explanatory 
paragraphs above the numbered instructions.

2.  The RO should assure that copies of all 
available relevant medical reports are 
included in the claims folder.

3.  The RO should schedule the veteran for a 
psychiatric examination to determine whether 
the veteran has PTSD.  The examing physician 
must review the entire claims folder and take 
into account the relevant facts documented in 
the veteran's record, including the fact that 
the veteran was awarded the Purple Heart 
Medal.  The examining physician should 
carefully review the veteran's accounts of 
his service stressors and consider these 
accounts in determining whether the diagnosis 
of PTSD is warranted.

4. After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO should also ensure 
compliance with the VCAA, where applicable, 
in the adjudication of the veteran's appeal.  
If the actions taken remain adverse to the 
veteran, she and her representative should be 
furnished with a supplemental statement of 
the case.  They should then be afforded a 
reasonable opportunity to respond.
		
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. Service connection for a right testicle 
disability is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

